DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-7) in the reply filed on 06/17/2022 is acknowledged. Claims 8-10 are withdrawn. Claims 1-7 are examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites R’ includes at least Y and Gd without reciting a lower limit of the amount of Y and Gd. It’s unclear whether impurity level Y and Gd meets the recited limitation or not. Appropriate correction is required.
Claim 1 recites that the main phase has an intermediate crystal structure between a TbCu7 crystal structure and a ThMn12 crystal structure. The structure of TbCu7 phase has a hexagonal structure and the structure of ThMn12 phase has tetragonal structure. It’s unclear what structure is an intermediate crystal structure between a TbCu7 hexagonal crystal structure and a ThMn12 tetragonal crystal structure. Appropriate correction is required.
Claim 4 recites that R’ includes Sm and TM includes Co. Claim 4 also recites 0≤x≤0.5 and 0≤y<0.5. x=0 means Sm is not contained. Y=0 means Co is not included. It’s unclear whether Sm and Co are included in the alloy or not. Appropriate correction is required.
Claim 5 recites that TM includes Co. Claim 5 also recites 0≤y<0.5. y=0 means Co is not included. It’s unclear whether Co is included in the alloy or not. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 4 recites that α>0. When α=1, the alloy does not contain Y and thus the limitation recited in claim 4 does not further limit claim 1. Appropriate correction is required.
Claim 7 depends from claim 4 and recites z≥11.5 without an upper limit, which does not further limit claim 4. Appropriate correction is required.
Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
US 4,889,607 teaches an alloy having formula REFe12-xTx, wherein RE is at least one selected from the group consisting of Sm, Gd, Y etc. (Abstract). US 4,889,607 discloses that the alloy has a stable ThMn12 structure (Col 1, Ln 35-67).
US 2017/0047151 teaches (Ce0.75Y0.25)Fe7N0.6 alloy and (Ce, Gd)Fe7N0.6 alloy having TbCu7 structure, and (Ce, Y)Fe11TiN1.5 and (Ce, Gd)Fe11TiN1.5 alloy having ThMn12 structure (Table 3 and Table 5).
Mao (Rare Met. (2022)41(7): 2349-2352; published online July 29, 2015) teaches that a SmFe9-xVx alloy made by single-roller quenching method at high cooling speed has a metastable TbCu7 phase, which gradually transform into ThMn12 structure with V-doping content increasing. 
However, the above arts do not teach a ferromagnetic alloy containing Y and Gd, and the main phase of the alloy has an intermediate crystal structure between a TbCu7 crystal structure and a ThMn12 crystal structure.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733